Certiorari dismissed, October 12, 2010



                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6194


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1; 8:09-cv-03469-PJM)


Submitted:   March 30, 2010                 Decided:    April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se. Ronald Jay Tenpas,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Damon   Emanuel     Elliott        seeks    to    appeal   the    district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner     satisfies        this        standard      by     demonstrating          that

reasonable     jurists      would     find      that    any     assessment       of     the

constitutional       claims    by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Elliott has

not   made    the    requisite       showing.           Accordingly,      we     deny    a

certificate     of    appealability         and      dismiss     the    appeal.          We

dispense     with    oral     argument       because      the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                            2